SLOVITER, Chief Judge,
dissenting.
I am unable to join the decision of the majority affirming the district court’s grant of summary judgment for the defendants based on qualified immunity. I believe the question before us is not, as the majority states at the outset, one arising out of the fallout from the drug scourge, but is instead whether zealous law enforcement agents should be immune from civil liability when they deliberately falsify information in presenting evidence to the magistrate in order to obtain a search warrant.
There are relevant facts in this matter that I believe merit additional consideration before we foreclose civil liability. Sherwood was the subject of two indictments, one in Gloucester County and the other in Camden County. He pled guilty to five charges, three in the Gloucester County indictment and two in the Camden County indictment. The latter two charges were both for third degree possession with intent to distribute methamphetamine, and only those are at issue here. Sherwood’s guilty plea came only after the state trial judge denied his motion to suppress the evidence obtained as a result of the Camden County search. Sherwood was sentenced to imprisonment on terms to run concurrent with each other and with those on the Gloucester County charges.
On appeal, the Superior Court of New Jersey, Appellate Division, affirmed the convictions and sentences on the Gloucester County charges, but vacated the convictions arising under the Camden County indictment because the search and seizure were predicated on a warrant obtained upon an affidavit based on knowingly false information. In fact, the per curiam decision of the state appellate .court states that “[t]he State concedes that, ‘the affidavit contained a material falsehood, and that if the falsehood is excised ... there is insufficient information to establish probable cause to support the warrant.’ ” App. at E-2.2-3. Upon remand, the trial division then vacated the judgment of conviction on the Camden County indictment, “it ... appearing that the State has insufficient evidence absent the suppressed evidence to even have the case submitted to a jury.” App. at E-3-1.
In light of this finding by the state court and the state’s concession, I find surprising the majority’s conclusion that the defendant officers’ misrepresentations and omissions were not material to the finding of probable cause by the magistrate. Admittedly, the New Jersey courts did not need to make the sophisticated analysis of the precedent engaged in by the majority because the state conceded the issue. But it must have had some basis to make such a concession. Thus, *403I can only attribute the majority’s conclusion to its decision that the defendants’ affidavit should not only be redacted of all of the misrepresentations, but that the affidavit should be corrected to include the relevant facts omitted by the officers. It is with that process that I disagree.
The relevant analysis must begin with Franks v. Delaware, 438 U.S. 154, 98 S.Ct. 2674, 57 L.Ed.2d 667 (1978), where the issue a rose in the context of a defendant’s appeal from his conviction in state court on the ground that the warrant affidavit was procured by misrepresentations. Although proof of negligence or innocent mistake is insufficient, the Supreme Court rejected the state’s argument that a defendant may never challenge the veracity of a sworn statement used by police to procure a search warrant. Instead, the Court held that such a challenge may be made “where the defendant makes a substantial preliminary showing that a false statement knowingly and intentionally, or with reckless disregard for the truth, was included by the affiant in the warrant affidavit, ... if the allegedly false statement is necessary to the finding of probable cause....” Id. at 155, 98 S.Ct. at 2676.
In discussing whether an evidentiary hearing is necessary when such a challenge is made by a defendant seeking to exclude the fruits of the search on the basis of a Fourth Amendment violation, the Court noted that a hearing is not required “if, when material that is the subject of the alleged falsity or reckless disregard is set to one side, there remains sufficient content in the warrant affidavit to support a finding of probable cause.” Id. at 171-72, 98 S.Ct. at 2684 (emphasis added). Thus, Franks speaks only in terms of setting aside the falsities, and says nothing about substitution of the omitted facts.
As the majority notes, many circuits seem to have extended Franks not only to exclude material misstatements from the reconstituted affidavits but also to include material omissions. See e.g., United States v. Knapp, 1 F.3d 1026, 1029 (10th Cir.1993); United States v. Frost, 999 F.2d 737, 743 (3d Cir.), cert. denied, 510 U.S. 1001, 114 S.Ct. 573,126 L.Ed.2d 472 (1993); United States v. Higgins, 995 F.2d 1, 4 (1st Cir.1993); United States v. Martin, 615 F.2d 318, 328 (5th Cir.1980). However, the inquiry in those cases was made in criminal proceedings pursuant to the defendant’s challenge to the affidavit on Fourth Amendment grounds, and was designed to ascertain “whether the affidavit would have provided probable cause if it had contained a disclosure of the omitted information.” Frost, 999 F.2d at 743.
That is not the issue before us. Instead, in this civil action for damages for violation of the plaintiffs constitutional rights, we must decide whether reconstitution of the warrant affidavit should be permitted to provide a defense on behalf of those police officers who conceded that they knowingly misrepresented the facts. I fail to see any persuasive reason in the majority’s opinion why we should do so. It is not required by the Supreme Court’s jurisprudence on this issue; certainly not by Franks where the Court, albeit in another context, voiced its disapproval of insulation of an officer’s deliberate misstatements. See 428 U.S. at 164 n. 6, 96 S.Ct. at 2920 n. 6.
The majority relies on this court’s opinion in United States v. Calisto, 838 F.2d 711 (3d Cir.1988), where we rejected a criminal defendant’s argument that we should limit our redaction of the warrant affidavit to striking the intentionally misleading portions and determine the existence of probable cause by reference only to the redacted document. See id. at 715. Instead, we considered whether the affidavit would still have provided probable cause if the facts omitted from the affidavit had been disclosed, i.e., that the information about the defendant that led to the issuance of the warrant passed through the hands of two additional police officers. See id. We decided that even with the infor-mation that had been omitted to conceal the participation of two law enforcement officers in order to protect the original confidential informant, there would have been probable cause. Therefore we concluded that there was no causal connection between the deception and the challenged search. See id. at 716.
But Calisto, like the defendants in the cases referred to above, was a criminal defendant seeking to challenge the validity of *404the search, and there are obvious policy reasons why a court may be reluctant to suppress the fruits of a search, notwithstanding erroneous information in an affidavit, if the objective circumstances would have supported a finding of probable cause. It is much more difficult to find a policy argument that would justify shielding police officers who knowingly lied in the warrant affidavit from a civil suit seeking damages for redress of a constitutional injury. That Sherwood was injured is patent from the record, for he was indicted and ultimately sentenced based on an affidavit that the State subsequently conceded did not establish probable cause.
Significantly, the Calisto opinion stressed that if there were any intent on the police officer’s part to mislead the magistrate, it “was occasioned not by a scheme to deceive the magistrate about a material fact, but by a desire to withhold a fact not material to the magistrate’s task.” Id. at 715. In contrast, in this case Barnum and Bakley withheld the information that it was Vasgar, not the confidential informant, who was sent to buy methamphetamine from Sherwood without having been . searched for drugs before he undertook the buy because they were apparently concerned that a magistrate might not otherwise issue a warrant. They had neglected to search Vasgar before the buy, and therefore prepared a false and misleading affidavit which made it seem as if it were the confidential informant who was searched and who made the drug purchase thereafter. Unlike the situation in Calisto, in Sherwood’s case the materiality of the omission was deemed determinative by the state court and as a result it vacated Sherwood’s conviction on those counts.
This court has already indicated the approach to be followed when the issue is not whether evidence should be suppressed but whether the officers should be shielded from liability for civil damages by qualified immunity. The test under qualified immunity is an objective one, and an officer will not be subject to liability for an illegal search or seizure merely because it later develops that the warrant was invalid. On the other hand, we have stated that “If a police officer submits an affidavit containing statements he knows to be false or would know are false if he had not recklessly disregarded the truth, the officer obviously failed to observe a right that was clearly established. Thus, he is not entitled to qualified immunity.” Lippay v. Christos, 996 F.2d 1490, 1504 (3d Cir.1993) (citations omitted) (emphasis added). This view has also been expressed by other circuits. See Hervey v. Estes, 65 F.3d 784, 788 (9th Cir.1995) (holding that if officer submitted an affidavit that contained statements he knew to be false “the shield of qualified immunity is lost”); Kelly v. Curtis, 21 F.3d 1544, 1555 (11th Cir.1994) (holding that officer had violated a clearly established constitutional right by seeking arrest warrant on eonclusory affidavit); Olson v. Tyler, 771 F.2d 277, 282 (7th Cir.1985) (stating that “in cases in which suppression would be warranted because an officer was dishonest or reckless in preparing a warrant affidavit, that officer would not enjoy good faith immunity for civil damages.”).
The majority relies on the decision of the Second Circuit in Velardi v. Walsh, 40 F.3d 569 (2d Cir.1994), a § 1983 case against two police officers alleging that they had materially misled the magistrate in order to procure a search warrant. In that civil case the court did allow an affidavit to be corrected to show that the police officers, who had not made the personal observations on which the original warrant was predicated, had relied on observations of others. The court held that if the affidavits were corrected with the omitted facts, there still would have been probable cause. See id. at 574-75.
Velardi is the only case we have found that allowed “correction” in order to provide police officers who deliberately misrepresented material facts with qualified immunity. In Stewart v. Donges, 915 F.2d 572 (10th Cir.1990), the only other § 1983 case cited by the majority in its list of circuit decisions, see Majority Op. at 400 n. 3, the “correction” of the warrant affidavit was not made to shield the officer but, on the contrary, to show why he was not entitled to such a shield. The plaintiff in Stewart based his allegation of police misrepresentation on the officer’s failure to state in the warrant affidavit that the principal complainant had recanted his testi*405mony and confessed it was a fabrication. The court held that if the affidavit were modified with this exculpatory evidence, it would not support probable cause. Thus, had there been no material issue of fact, the modification would have defeated qualified immunity rather than shielded the police from suit. See id. at 582-83.
The distinction was specifically noted by the Eighth Circuit when it stated: “We express no view as to whether a defendant whose affidavit contained a deliberate falsehood should be entitled to qualified immunity if a corrected affidavit would still provide probable cause. A more stringent rule may be appropriate when a liar seeks the benefit of this defense.” Bagby v. Brondhaver, 98 F.3d 1096,1099 n. 2 (8th Cir.1996).
Ultimately, of course, a plaintiff in a § 1983 case must prove his or her case before a jury if the path to that end is not prevented by the qualified immunity defense. That was the process that we followed in Lippay. I would follow that process here, as the knowing and deliberate misstatements are conceded. Thus, I respectfully dissent.